                                             Case 3:18-cv-04947-VC Document 23 Filed 03/07/19 Page 1 of 10




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                        UNITED STATES DISTRICT COURT

                                   9                                       NORTHERN DISTRICT OF CALIFORNIA

                                  10                                              San Francisco Division

                                  11       UNITED STATES,                                      Case No. 18-cv-04947-LB
                                  12                          Plaintiff,
Northern District of California
 United States District Court




                                                                                               ORDER TO REASSIGN CASE TO A
                                  13                 v.                                        DISTRICT JUDGE; REPORT AND
                                                                                               RECOMMENDATION TO GRANT
                                  14       MARTHA IRENE STEPHENS, as                           PLAINTIFF’S MOTION FOR
                                           Executrix of the ESTATE OF HOMER D.                 DEFAULT JUDGMENT
                                  15       STEPHENS,
                                                                                               Re: ECF No. 16
                                  16                          Defendant.

                                  17

                                  18                                               INTRODUCTION
                                  19         The United States of America brings this action against Martha Irene Stephens, as executrix of
                                  20   the Estate of Homer D. Stephens, for the Estate’s unpaid estate-tax liabilities.1 The United States
                                  21   calculates that as of March 31, 2018, the Estate owed $2,474,228.11, plus interest and statutory
                                  22   additions that continue to accrue until the tax is paid.2
                                  23

                                  24

                                  25

                                  26   1
                                        Compl. – ECF No. 1. Citations refer to material in the Electronic Case File (“ECF”); pinpoint
                                  27   citations are to the ECF-generated page numbers at the top of documents.
                                       2
                                           Id. at 3 (¶ 14).
                                  28

                                       ORDER; REPORT AND RECOMMENDATION – No. 18-cv-04947-LB
                                             Case 3:18-cv-04947-VC Document 23 Filed 03/07/19 Page 2 of 10




                                   1         The United States served the summons and complaint on Ms. Stephens on October 5, 2018.3

                                   2   Ms. Stephens did not file an answer or otherwise respond to the complaint.4 On November 16,

                                   3   2018, the clerk of court entered a default against Ms. Stephens.5

                                   4         On January 30, 2019, the United States moved for default judgment.6 The United States served

                                   5   a copy of its default-judgment motion on Ms. Stephens.7 Ms. Stephens did not file an opposition to

                                   6   the United States’s motion.8

                                   7         Ms. Stephens has not appeared or consented to magistrate-judge jurisdiction. Consequently,

                                   8   this case must be reassigned. The undersigned orders the clerk of court to reassign this case to a

                                   9   district judge. For the reasons stated below, the undersigned recommends that the newly assigned

                                  10   district judge grant the United States’s motion and enter a default judgment in favor of the United

                                  11   States and against Ms. Stephens, as executrix of the Estate of Homer D. Stephens.

                                  12
Northern District of California
 United States District Court




                                  13                                                STATEMENT

                                  14         Homer D. Stephens died on November 7, 2001.9 (Mr. Stephens lived in Santa Clara County, in

                                  15   the Northern District of California, at the time of his death.10) On February 11, 2003, Mr.

                                  16   Stephens’s Estate filed a Form 706, United States Estate (and Generation-Skipping Transfer) Tax

                                  17   Return for tax year 2001.11 The Form 706 reported an estate-tax liability of $1,115,615.00.12 On

                                  18
                                  19

                                  20   3
                                           Proof of Service – ECF No. 7.
                                  21   4
                                           See Docket.
                                  22
                                       5
                                           Clerk’s Entry of Default – ECF No. 11.
                                       6
                                           Mot. for Default Judgment – ECF No. 16.
                                  23   7
                                           Id. at 7.
                                  24   8
                                           See Docket; Notice of Failure to File Opp’n – ECF No. 19.
                                  25
                                       9
                                           Compl. – ECF No. 1 at 2 (¶ 7).
                                       10
                                            Id. (¶ 5); Kogachi Decl. Ex. 2 (Form 706) – ECF No. 16-3 at 1.
                                  26   11
                                         Compl. – ECF No. 1 at 2 (¶ 9); Kogachi Decl. – ECF No. 16-1 at 3 (¶ 10); Kogachi Decl. Ex. 2
                                  27   (Form 706) – ECF No. 16-3.
                                       12
                                            Compl. – ECF No. 1 at 2 (¶ 9); Kogachi Decl. Ex. 2 (Form 706) – ECF No. 16-3 at 1.
                                  28

                                       ORDER; REPORT AND RECOMMENDATION – No. 18-cv-04947-LB                                                 2
                                             Case 3:18-cv-04947-VC Document 23 Filed 03/07/19 Page 3 of 10




                                   1   March 17, 2003, a duly authorized delegate of the Secretary of the Treasury made timely

                                   2   assessments against the Estate for unpaid federal estate taxes.13

                                   3         The United States granted the Estate an extension of time, pursuant to 26 U.S.C. § 6161, to

                                   4   pay the outstanding estate-tax liabilities.14 The Estate’s request for an extension expired on August

                                   5   7, 2003.15 Pursuant to 26 U.S.C. § 6161(a)(2), failure-to-pay additions to tax penalties began to

                                   6   accrue after that date.16

                                   7         The Estate submitted an Offer-In-Compromise in March 2008 and another Offer-In-

                                   8   Compromise in May 2015.17 The United States ultimately rejected both offers.18

                                   9         The Estate has not paid the full amount of its estate tax, penalties, and interest.19

                                  10         The United States has submitted a declaration and a Certificate of Assessments, Payments, and

                                  11   Other Specified Matters attesting that the Estate owes $2,474,228.11 in taxes, penalties, and

                                  12   interest as of March 31, 2018.20
Northern District of California
 United States District Court




                                  13

                                  14                                         PROCEDURAL HISTORY

                                  15         On August 15, 2018, the United States filed its complaint against Martha Irene Stephens, as

                                  16   executrix of the Estate of Homer D. Stephens.21

                                  17

                                  18
                                  19

                                  20

                                  21   13
                                            Compl. – ECF No. 1 at 2 (¶ 9).
                                       14
                                  22        Id. (¶ 10).
                                       15
                                            Id.
                                  23   16
                                            Id.
                                  24   17
                                            Id. (¶ 11).
                                       18
                                  25        Id.
                                       19
                                            Id. at 3 (¶ 13).
                                  26
                                        Kogachi Decl. – ECF No. 16-1 at 3 (¶ 12); Kogachi Decl. Ex. 1 (Form 4340) – ECF No. 16-2;
                                       20

                                  27   Kogachi Decl. Ex. 2 (Form 706); Kogachi Decl. Ex. 3 (interest calculation) – ECF No. 16-3.
                                       21
                                            Compl. – ECF No. 1.
                                  28

                                       ORDER; REPORT AND RECOMMENDATION – No. 18-cv-04947-LB                                               3
                                             Case 3:18-cv-04947-VC Document 23 Filed 03/07/19 Page 4 of 10




                                   1         On October 5, 2018, the United States personally served the summons and complaint on Ms.

                                   2   Stephens, who signed an acknowledgement of service.22 Ms. Stephens did not appear or respond

                                   3   to the United States’s complaint.23

                                   4         On November 13, 2018, the United States requested an entry of default against Ms. Stephens

                                   5   and served its request on Ms. Stephens.24 Ms. Stephens did not respond to the United States’s

                                   6   request.25 On November 16, 2018, the clerk of court a default against Ms. Stephens.26

                                   7         On January 30, 2019, the United States moved for default judgment and served its motion on

                                   8   Ms. Stephens.27 Ms. Stephens did not respond to the United States’s motion.28

                                   9         The United States noticed a hearing on its motion for March 7, 2019 at 9:30 a.m.29 The court

                                  10   held a hearing.30 Ms. Stephens did not appear at the hearing.31

                                  11

                                  12                                                ANALYSIS
Northern District of California
 United States District Court




                                  13   1. Jurisdiction and Service

                                  14         Before entering default judgment, a court must determine whether it has subject-matter

                                  15   jurisdiction over the action and personal jurisdiction over the defendant. See In re Tuli, 172 F.3d

                                  16   707, 712 (9th Cir. 1999). A court must also ensure the adequacy of service on the defendant. See

                                  17   Timbuktu Educ. v. Alkaraween Islamic Bookstore, No. C 06–03025 JSW, 2007 WL 1544790, at

                                  18   *2 (N.D. Cal. May 25, 2007).

                                  19

                                  20
                                       22
                                            Proof of Service – ECF No. 7.
                                       23
                                            See Docket.
                                  21   24
                                         Req. for Entry of Default – ECF No. 10; Req. for Entry of Default Certificate of Service – ECF No.
                                  22   10 at 3.
                                       25
                                            See Docket.
                                  23   26
                                            Entry of Default – ECF No. 11.
                                  24    Mot. for Default Judgment – ECF No. 16; Mot. for Default Judgment Certificate of Service – ECF
                                       27

                                       No. 16 at 4.
                                  25   28
                                            See Docket; Notice of Failure to File Opp’n – ECF No. 19.
                                  26   29
                                            Mot. for Default Judgment – ECF No. 16 at 1.
                                  27
                                       30
                                            Minute Entry – ECF No. 22.
                                       31
                                            Id.
                                  28

                                       ORDER; REPORT AND RECOMMENDATION – No. 18-cv-04947-LB                                                  4
                                             Case 3:18-cv-04947-VC Document 23 Filed 03/07/19 Page 5 of 10




                                   1         The court has subject-matter jurisdiction pursuant to Section 7402(a) of the Internal Revenue

                                   2   Code, 26 U.S.C. § 7402(a), and 28 U.S.C. §§ 1340 and 1345.

                                   3         The court has personal jurisdiction over Ms. Stephens as executrix of Mr. Stephens’s Estate

                                   4   because Mr. Stephens resided in this district while he was alive. Mitsui Mfrs. Bank v. Tucker, 152

                                   5   Cal. App. 3d 428, 430–32 (1984).

                                   6         The United States personally and timely served the summons and complaint on Ms. Stephens,

                                   7   who signed an acknowledgement of service that the United States filed with the court.32 The

                                   8   United States also served (1) its request for entry of default and (2) its motion for default judgment

                                   9   on Ms. Stephens.33

                                  10

                                  11   2. Default Judgment

                                  12         Under Federal Rule of Civil Procedure 55(b)(2), a plaintiff may apply to the district court for
Northern District of California
 United States District Court




                                  13   — and the court may grant — a default judgment against a defendant who has failed to plead or

                                  14   otherwise defend an action. After entry of default, well-pleaded allegations in the complaint

                                  15   regarding liability and entry of default are taken as true, except as to damages. See Fair Hous. of

                                  16   Marin v. Combs, 285 F.3d 899, 906 (9th Cir. 2002); TeleVideo Sys., Inc. v. Heidenthal, 826 F.2d

                                  17   915, 917–18 (9th Cir. 1987). The court need not make detailed findings of fact. Combs, 285 F.3d

                                  18   at 906. Default-judgment cannot differ in kind from or exceed the amount demanded in the

                                  19   pleadings. Fed. R. Civ. P. 54(c)

                                  20         “A defendant’s default does not automatically entitle the plaintiff to a court-ordered

                                  21   judgment.” Pepsico, Inc. v. Cal. Sec. Cans, 238 F. Supp. 2d 1172, 1174 (C.D. Cal. 2002). The

                                  22   decision to grant or deny a default judgment lies within the court’s discretion. Draper v. Coombs,

                                  23   792 F.2d 915, 924–25 (9th Cir. 1986). Default judgments generally are disfavored because

                                  24   “[c]ases should be decided upon their merits whenever reasonably possible.” Eitel v. McCool, 782

                                  25   F.2d 1470, 1472 (9th Cir. 1986).

                                  26
                                  27
                                       32
                                            Proof of Service – ECF No. 7.
                                       33
                                         Req. for Entry of Default Certificate of Service – ECF No. 10 at 3; Mot. for Default Judgment
                                  28   Certificate of Service – ECF No. 16 at 4.

                                       ORDER; REPORT AND RECOMMENDATION – No. 18-cv-04947-LB                                                   5
                                           Case 3:18-cv-04947-VC Document 23 Filed 03/07/19 Page 6 of 10




                                   1       In deciding whether to enter a default judgment, the court considers: “(1) the possibility of

                                   2   prejudice to the plaintiff, (2) the merits of the plaintiff’s substantive claim, (3) the sufficiency of

                                   3   the complaint, (4) the sum of money at stake in the action[,] (5) the possibility of a dispute

                                   4   concerning material facts[,] (6) whether the default was due to excusable neglect[,] and (7) the

                                   5   strong policy underlying the Federal Rules of Civil Procedure favoring decisions on the merits.”

                                   6   Eitel, 782 F.2d at 1471–72. “Of all the Eitel factors, courts often consider the second and third

                                   7   factors to be the most important.” Mohanna v. Bank of America, N.A., No. 16-cv-01033-HSG,

                                   8   2017 WL 976015, at *3 (N.D. Cal. Mar. 14, 2017) (internal quotation marks omitted) (citing

                                   9   cases). The Eitel factors favor default judgment here.

                                  10       2.1   The Possibility of Prejudice to the Plaintiff (First Eitel Factor)

                                  11       The first Eitel factor considers whether the plaintiff would suffer prejudice if default judgment

                                  12   is not entered, and whether such potential prejudice to the plaintiff weighs in favor of granting a
Northern District of California
 United States District Court




                                  13   default judgment. Eitel, 782 F.2d at 1471; Craigslist, Inc. v. Naturemarket, Inc., 694 F. Supp. 2d

                                  14   1039, 1054 (N.D. Cal. 2010). The Estate has not paid the estate tax it owes, and Ms. Stephens has

                                  15   not appeared or responded to the United States’s complaint seeking to recover the owed tax.

                                  16   Absent a default judgment, the United States may be left without recourse. This factor weighs in

                                  17   favor of granting a default judgment.

                                  18       2.2   The Merits and Sufficiency of the Claims (Second and Third Eitel Factors)

                                  19       The second and third Eitel factors consider the merits of the claim and the sufficiency of the

                                  20   complaint. Eitel, 782 F.2d at 1471. “The Ninth Circuit has suggested that [these factors] . . .

                                  21   require that plaintiffs’ allegations ‘state a claim on which the [plaintiff] may recover.’” Kloepping

                                  22   v. Fireman’s Fund, No. C 94-2684 TEH, 1996 WL 75314, at *2 (N.D. Cal. Feb. 13, 1996) (citing

                                  23   Danning v. Lavine, 572 F.2d 1386, 1388 (9th Cir. 1978)).

                                  24       In cases involving taxes and failure-to-pay penalties, a Certificate of Assessments, Payments,

                                  25   and Other Specified Matters (Form 4340) is “highly probative, and [is] sufficient, in the absence

                                  26   of contrary evidence to establish that the notices and assessments were properly made.” Hughes v.

                                  27   United States, 953 F.2d 531, 535 (9th Cir. 1992) (quoting United States v. Zolla, 724 F.3d 808,

                                  28   810 (9th Cir. 1992)).

                                       ORDER; REPORT AND RECOMMENDATION – No. 18-cv-04947-LB                                                     6
                                             Case 3:18-cv-04947-VC Document 23 Filed 03/07/19 Page 7 of 10




                                   1         The United States has presented a detailed analysis of the amounts due in estate taxes,

                                   2   penalties, and interest, namely, a Certificate of Assessments, Payments, and Other Specified

                                   3   Matters (Form 4340), generated under seal and signed by an authorized delegate of the Secretary

                                   4   of the Treasury.34 The determination and assessment of the Estate’s tax liability is further

                                   5   supported by the Form 706 tax return that the Estate filed with the IRS.35 In the absence of

                                   6   contrary evidence, these documents establish the United States’s entitlement to taxes, penalties,

                                   7   and interest. These factors weigh in favor of granting a default judgment.

                                   8         2.3   The Sum of Money at Stake (Fourth Eitel Factor)

                                   9         The fourth Eitel factor addresses the amount of money at stake in the litigation. Eitel, 782 F.2d

                                  10   at 1471. When the money is substantial or unreasonable, default-judgment is discouraged.

                                  11   See id. at 1472 (three-million dollar judgment, considered in light of parties’ dispute as to material

                                  12   facts, supported decision not to enter default judgment); Tragni v. S. Elec. Inc., No. 09-32 JF (RS),
Northern District of California
 United States District Court




                                  13   2009 WL 3052635, at *5 (N.D. Cal. Sept. 22, 2009); Bd. of Trs. v. RBS Wash. Blvd., LLC, No. C

                                  14   09-00660 WHA, 2010 WL 145097, at *3 (N.D. Cal. Jan. 8, 2010). When the sum of money at

                                  15   stake is tailored to the specific misconduct of the defendant, default judgment may be

                                  16   appropriate. See Bd. of Trs. of the Sheet Metal Workers Health Care Plan of N. Cal. v. Superhall

                                  17   Mech., Inc., No. C-10-2212 EMC, 2011 WL 2600898, at *2–3 (N.D. Cal. June 20, 2011) (the

                                  18   amount of unpaid contributions, liquidated damages, and attorney’s fees were appropriate as they

                                  19   were supported by adequate evidence provided by the plaintiffs).

                                  20         The sum of money at stake — $2,474,228.11 — represents the amount the Estate owed in

                                  21   taxes, penalties, and interest as of March 31, 2018.36 While the amount is substantial, it is tailored

                                  22   to the Estate’s unpaid estate-tax liabilities as assessed by the Secretary of the Treasury.37 Thus,

                                  23   this factor does not weigh against granting default judgment. Cf. United States v. Sundberg, No.

                                  24   C-09-4085 EMC, 2011 WL 3667458, at *5 (N.D. Cal. Aug. 22, 2011) (entering default judgment

                                  25

                                  26
                                       34
                                            Kogachi Decl. – ECF No. 16-1 at 2-3 (¶¶ 6–9); Kogachi Decl. Ex. 1 (Form 4340) – ECF No. 16-2.
                                       35
                                            Kogachi Dec. Ex. 2 (Form 706) – ECF No. 16-3.
                                  27   36
                                            Kogachi Decl. – ECF No. 16-1 at 3 (¶ 12).
                                  28   37
                                            Mot. for Default Judgment – ECF No. 16 at 3.

                                       ORDER; REPORT AND RECOMMENDATION – No. 18-cv-04947-LB                                                    7
                                             Case 3:18-cv-04947-VC Document 23 Filed 03/07/19 Page 8 of 10




                                   1   of over $2.5 million for unpaid taxes and finding that while the amount of money at stake was

                                   2   substantial, it represented the defendant’s unpaid tax liabilities and thus did not, by virtue of its

                                   3   amount alone, weigh against default judgment) (citing cases).

                                   4         2.4   The Possibility of a Dispute or Excusable Neglect (Fifth Eitel Factor)

                                   5         The fifth Eitel factor considers the possibility of factual disputes.

                                   6         There is no indication that any material facts are in dispute here. The Estate’s liabilities were

                                   7   assessed on the basis of the Form 706 tax return that the Estate itself filed.38 Ms. Stephens has not

                                   8   submitted anything indicating that she disputes the amount owed, and there is nothing before the

                                   9   court indicating that there is any potential factual dispute. This factor weighs in favor of granting

                                  10   default judgment.

                                  11         2.5   The Possibility of a Dispute or Excusable Neglect (Sixth Eitel Factor)

                                  12         The sixth Eitel factor considers whether a defendant’s failure to respond was likely due to
Northern District of California
 United States District Court




                                  13   excusable neglect.

                                  14         There is no indication that Ms. Stephens’s failure to respond was due to excusable neglect. Ms.

                                  15   Stephens was personally served with the summons and complaint and was additionally served

                                  16   with a copy of the United States’s request for entry of default and its motion for default judgment.

                                  17   She did not appear or respond to any of these filing. There is nothing before the court indicating

                                  18   excusable neglect on her part.

                                  19         This factor weighs in favor of granting default judgment.

                                  20         2.6   The Strong Policy Favoring Decisions on the Merits (Seventh Eitel Factor)

                                  21         The seventh Eitel factor requires considering the strong policy favoring decisions on the

                                  22   merits. Although default judgment is disfavored, “[t]he very fact that F.R.C.P. 55(b) exists shows

                                  23   that this preference, standing alone, is not dispositive.” Kloepping, 1996 WL 75314 at *3. “While

                                  24   the Federal Rules do favor decisions on the merits, they also frequently permit termination of

                                  25   cases before the court reaches the merits[,] . . . [as] when a party fails to defend against an

                                  26   action[.]” Id.

                                  27

                                  28   38
                                            Kogachi Decl. – ECF No. 16-1 at 3 (¶ 12).

                                       ORDER; REPORT AND RECOMMENDATION – No. 18-cv-04947-LB                                                     8
                                          Case 3:18-cv-04947-VC Document 23 Filed 03/07/19 Page 9 of 10




                                   1      Ms. Stephens has not appeared or responded to the lawsuit. Litigation on the merits is not

                                   2   possible. Default judgment thus is appropriate. Fed. R. Civ. P. 55(a); RBS Wash. Blvd., 2010 WL

                                   3   145097, at *4. This factor does not weight against the entry of default judgment.

                                   4

                                   5   3. Relief Sought

                                   6      Under Federal Rule of Civil Procedure 54(c), “[a] default judgment must not differ in kind

                                   7   from, or exceed in amount, what is demanded in the pleadings.” The purpose of this rule is to

                                   8   ensure that a defendant is put on notice of the damages being sought against him so that he may

                                   9   make a calculated decision as to whether or not it is in his best interest to answer. See McDonald

                                  10   v. Checks-N-Advance, Inc. (In re Ferrell), 539 F.3d 1186, 1192–93 (9th Cir. 2008); Bd. of Trs. of

                                  11   the Sheet Metal Workers Local 104 Health Care Plan v. Total Air Balance Co., Inc., No. 08-2038

                                  12   SC, 2009 WL 1704677, at *4 (N.D. Cal. June 17, 2009).
Northern District of California
 United States District Court




                                  13      In assessing the Eitel factors, all factual allegations in the complaint are taken as true, except

                                  14   allegations regarding damages. TeleVideo Sys., 826 F.2d at 917–18. “To recover damages after

                                  15   securing a default judgment, a plaintiff must prove the relief it seeks through testimony or written

                                  16   affidavit.” Bd. of Trs. of the Laborers Health & Welfare Trust Fund for N. Cal. v. A & B Bldg.

                                  17   Maint. Co. Inc., No. C 13-00731 WHA, 2013 WL 5693728, at *4 (N.D. Cal. Oct. 17, 2013);

                                  18   Cannon v. City of Petaluma, No. C 11-0651 PJH, 2011 WL 3267714, at *2 (N.D. Cal. July 29,

                                  19   2011) (“In order to ‘prove up’ damages, a plaintiff is generally required to provide admissible

                                  20   evidence (including witness testimony) supporting damage calculations.”); see also Bd. of Trs. of

                                  21   Bay Area Roofers Health & Welfare Trust Fund v. Westech Roofing, 42 F. Supp. 3d 1220, 1232

                                  22   n.13 (N.D. Cal. 2014) (“It is Plaintiffs’ burden on default judgment to establish the amount of their

                                  23   damages.”).

                                  24      The United States has submitted a declaration from an IRS revenue officer and a Certificate of

                                  25   Assessments, Payments, and Other Specified Matters attesting that the Estate owes $2,474,228.11

                                  26
                                  27

                                  28

                                       ORDER; REPORT AND RECOMMENDATION – No. 18-cv-04947-LB                                                   9
                                            Case 3:18-cv-04947-VC Document 23 Filed 03/07/19 Page 10 of 10




                                   1   in taxes, penalties, and interest as of March 31, 2018.39 This satisfies the United States’s burden to

                                   2   establish the amount of its damages. Oliver v. United States, 921 F.2d 916, 919–20 (9th Cir. 1990)

                                   3   (the government satisfies its initial burden of proof by introducing Certificates of Assessments,

                                   4   and the burden then shifts to the taxpayer to show that he is not liable for the assessments).

                                   5

                                   6                                              CONCLUSION

                                   7        The undersigned directs the clerk of court to reassign this case to a district judge.

                                   8        The undersigned recommends that the newly assigned district judge enter a default judgment

                                   9   in favor of the United States and against Ms. Stephens, as executrix of the Estate of Homer D.

                                  10   Stephens, in the amount of $2,474,228.11, plus such additional amounts, including interest and

                                  11   penalties, that accrued from March 31, 2018, and continue to accrue as provided by law.

                                  12        The United States must serve this order and recommendation on Ms. Stephens in the same
Northern District of California
 United States District Court




                                  13   manner that it served Ms. Stephens with its motion for default judgment.

                                  14        Any party may serve and file specific written objections to this recommendation within 14

                                  15   days after being served with a copy. See 28 U.S.C. § 636(b)(1)(C); Fed. R. Civ. P. 72(b)(2); N.D.

                                  16   Cal. Civ. L.R. 72-3. Failure to file written objections within the specified time may waive the right

                                  17   to review of the issue in the district court.

                                  18
                                  19        IT IS SO ORDERED AND RECOMMENDED.

                                  20        Dated: March 7, 2019

                                  21

                                  22                                                      ______________________________________
                                                                                          LAUREL BEELER
                                  23                                                      United States Magistrate Judge
                                  24

                                  25

                                  26
                                  27
                                        Kogachi Decl. – ECF No. 16-1 at 3 (¶ 12); Kogachi Decl. Ex. 1 (Form 4340) – ECF No. 16-2;
                                       39

                                  28   Kogachi Decl. Ex. 2 (Form 706); Kogachi Decl. Ex. 3 (interest calculation) – ECF No. 16-3.

                                       ORDER; REPORT AND RECOMMENDATION – No. 18-cv-04947-LB                                               10
